 LOCAL NO. 481, ELECTRICAL WORKERSLocal No. 481, International Brotherhood of ElectricalWorkers, AFL-CIO (Mechel, Incorporated) and J.A. Construction Management Corporation. Case25-CC-406January 18, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 15, 1977, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and counsel for the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local No. 481,International Brotherhood of Electrical Workers,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.I In finding a violation, Chairman Fanning does not rely on the unionagent's statement made in January that there could be trouble at the site if aunion contractor were not awarded the project's electncal contract. In theChairman's view, this statement, in the context in which it was made, is notevidence that any future picketing would have a secondary purpose. SeeLocal 3, International Brotherhood of Electrical Workers, AFl-CIO (HylanElectric Company, Inc.), 204 NLRB 193, fn. 2 (1973).DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on June 3, 1977, at Indianapolis, Indiana.The charge was filed on March 30, 1977.1 The complaintin this matter was issued on April 29, 1977. The issuesI There is no 10(b) issue presented in this case. The facts reveal that thecharge was signed on March 29, 1977. and delivered to the Board or itsagent on or about the date, and docketed as being filed on March 30. 1977.234 NLRB No. 45concern whether the Respondent engaged in picketingviolative of Section 8(bX4)(i) and (ii)(B) of the Act.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINos OF FACTI. THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions therein.J. A. Construction Management Corporation (hereinsometimes called J. A. Construction) is, and has been at alltimes material herein, a corporation duly organized under,and existing by virtue of, the laws of the State of Indiana,with its principal office and place of business at Indianapo-lis, Indiana, and is engaged in the building and construc-tion business as a building construction manager.National Retail Hardware Association (herein some-times called NRHA) is, and has been at all times since onor about November 1, 1976, engaged in the construction ofa new headquarters office building, located at 770 NorthHigh School Road, Indianapolis, Indiana, herein called thejobsite, and has contracted with J. A. Construction tosupervise and manage on behalf of NRHA the construc-tion of said office building.Mechel, Incorporated (herein sometimes called Mechel),an Indiana corporation with principal office and place ofbusiness located at Indianapolis, Indiana, and with con-struction sites located in Indiana, is, and has been at alltimes material herein, engaged in the building and con-struction industry as an electrical contractor. During a 12-month representative period, Mechel, in the course andconduct of its business operations, purchased, transferred,and caused to be delivered to its place of business and/orits Indiana construction sites electrical supplies and othergoods and materials valued in excess of $50,000, whichwere transported directly to said place of business and/orIndiana construction sites from, and received from, sourceslocated outside the State of Indiana, and/or which werepurchased through other enterprises, including, inter alia,General Electric Supply Company, Kulwin Electric SupplyCo., Inc., Economy Electric Supply, Inc., and GraybarElectric Company, Inc., located in the State of Indiana,which other enterprises had ordered and caused to beshipped to Mechel at its place of business and/or Indianaconstruction sites the said goods and materials directlyfrom sources located outside the State of Indiana.Ben-Hur Construction Co., Inc. (herein sometimes calledBen-Hur), is, and has been at all times material herein,engaged in the building and construction industry as astructural steel erector.A. B. Cochran and Sons, Inc. (herein called Cochran),is, and has been at all times material herein, engaged in thebuilding and construction industry as a general contractor.In the course of the construction of its headquartersoffice building at the jobsite, NRHA has contracted with297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMechel, Ben-Hur, Cochran, and others for the perform-ance of certain portions of the construction work.NRHA, J. A. Construction, Ben-Hur, Cochran, andMechel are now, and have been at all times material herein,each individually and all collectively, employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.As conceded by Respondent and based upon theforegoing, it is concluded and found that the above-namedemployers, each is, and has been at all times materialherein, an employer, and collectively are employers, en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVED2Local No. 481, International Brotherhood of ElectricalWorkers, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Agency Status31. At all times material herein, the following personsoccupied the positions set opposite their respective names,and have been and are now agents of Local No. 481,International Brotherhood of Electrical Workers, AFL-CIO, acting on its behalf, and are agents within themeaning of Section 2(13) of the Act:Francis Storms-Assistant Business ManagerWesley Taylor-Business Manager2. In addition to the foregoing facts relating to agencystatus, the facts reveal that Local No. 481, IBEW, AFL-CIO, has two other assistant business managers in additionto Storms. One such assistant business manager is MichaelJ. Elder, who was involved in the factual situation involvedin this proceeding. I conclude and find that Elder was, atall times material herein, an agent of Local No. 481, IBEW,AFL-CIO, within the meaning of Section 2(13) of the Act.B. The Relevant Facts41. J. A. Construction Management Corporation isengaged in the building and construction business as abuilding construction manager.2. National Retail Hardware Association is and hasbeen at all times since on or about November 1, 1976,engaged in the construction of a new headquarters officebuilding, located at 770 North High School Road, Indi-anapolis, Indiana, herein sometimes called the NRHA2 The facts are based on the pleadings and admissions therein.3 The facts are based on the pleadings and admissions therein.4 Many of the facts are not disputed. The factual findings herein arebased upon a composite of the pleadings as admitted, stipulations, and thecredited aspects of the testimony of the witnesses.I Wagner testified to the effect that there were two telephone conversa-tions in January 1977, initiated by a caller who identified himself as FrancisStorms of the IBEW. Storms denied that he had such telephone conversa-tion with Wagner. Elder testified to the effect that he was the one who hadjobsite, and being the only jobsite involved in this proceed-ing, and during the relevant material time to this proceed-ing had contracted with J. A. Construction to superviseand manage on behalf of NRHA the construction of saidNRHA headquarters facility at the NRHAjobsite.3. Initial work commenced on the NRHA headquartersfacility in the fall of 1976.4. Dodd Electric Company installed the temporaryelectric service for construction at the NRHA headquartersfacility in November and December 1976 and completedsuch installation of temporary electric service on December27, 1976.5. In early January 1977, Storms, assistant businessmanager of Local 481, telephoned Mike Carr, president ofJ. A. Construction, and asked for a meeting. A meeting wasagreed to and at such meeting Storms informed Carr thatRespondent represented employees of a number of goodelectrical contractors and that his interest was to promotework for such contractors. Carr and Storms discussed theUnion's jurisdictional area. Later, after the meeting,Storms sent Carr a letter setting forth the Union's jurisdic-tional area.6. In January 1977, Assistant Business Manager Elder,of Local 481, had two telephone conversations with J. A.Construction's project manager for the NRHA job, JackWagner. On both occasions Elder inquired as to whetherthe electrical contractor for the NRHA facility had beenselected. On both occasions Wagner indicated that con-tracts had not been let, and that it was up to the owner(NRHA) to make the final selection. In the secondconversation, occurring toward the end of January 1977,there apparently was discussion of whether the contractwould be awarded to a contractor who had a relationshipwith the Union or to a "non-union" contractor. Elder toldWagner that Wagner knew that if the contract was notawarded to a union contractor that there could be "troubleout there." 57. On March 7, 1977, J. A. Construction awarded thecontract for electrical work on the NRHA headquartersfacility to Mechel.8. On March 24 or 25, 1977, Assistant Business Manag-er Elder, assigned by Local 481 to the duties relating to theNRHA headquarters facility, believed the NRHA head-quarters facility to be at the stage for commencement ofelectrical work, and believed that the electrical work wouldbe performed by a "non-union" contractor, Mechel. OnMarch 24 or 25, 1977, Assistant Business Manager Eldervisited the NRHA headquarters facility site, drove back ona side drive, and observed an individual (approximately 30years of age, having long hair, slender frame, and less thantelephone conversations with Wagner. I am persuaded from a compositeconsideration of the testimony of Wagner and Elder and a logicalconsideration of all of the facts that the conversations testified to by Wagnerand Elder refer to the same conversations, that the conversations occurredbetween Wagner and Elder, and that Wagner either confused the identity ofthe caller as being Storms because Storms had previously contacted theCompany or that Elder indicated he was Storms or calling on Storms'behalf.298 LOCAL NO. 481, ELECTRICAL WORKERS6 feet tall). Elder observed such individual at a transform-er.6Elder did not see such individual actually performwork but assumed that he was working at a disconnectswitch. Elder also observed nearby a pickup truck, appar-ently without signs of identification. This pickup truck hadsome conduit in the body.7Eider spoke to the individual near the transformer andfrom the brief exchange of conversation that occurredbelieved that the individual had told him, in effect, that heworked for Mechel.89. On March 28, 1977, the Union commenced picketingthe NRHA headquarters job facility. As hereinafter shown,such picketing continued until mid-day on March 30, 1977.10. The pleadings establish, it is undisputed, and I findthat at all times material herein Respondent Union (LocalNo. 481, IBEW) has had a labor dispute with Mechel.Excluding said labor dispute with Mechel, RespondentUnion has not had, at any time material herein, a labordispute with NRHA, J. A. Construction, Ben-Hur, Coch-ran, or any other employer at the National Retail Hard-ware Association (headquarters facility) jobsite located at770 North High School Road, Indianapolis, Indiana, thejobsite involved in the dispute herein.11. On March 28, 29, and 30, 1977, Mechel was notpresent on the NRHA headquarters facility jobsite, had noemployees at said jobsite, and had no equipment orsupplies at said jobsite.12. As indicated, Respondent Union (Local No. 481,IBEW) commenced picketing at the NRHA headquartersfacility jobsite on March 28, 1977. Respondent Union hadone authorized paid picket. The picket was placed on thejob on March 28, 1977, by Assistant Business ManagerElder and was removed at the end of the day, around 3p.m., by Assistant Business Manager Elder.It appears that Assistant Business Manager Elder did notremain at the picketing site throughout the time ofpicketing on March 28, 29, or 30, 1977. It appears thatsomeone else, perhaps a stranger or perhaps a persons A temporary transformer had apparently been installed earlier byDodd Electric Company to provide power for the construction of theproject.7 The facts relating to Elder's visit to the NRHA headquarters facility onMarch 24 or 25 are based upon the credited aspects of the testimony ofElder.8 The facts are based upon the credited aspects of the testimony of Elder.The General Counsel presented a number of witnesses who testified withrespect to whether they had knowledge of the presence of Mechel oremployees of Mechel on the jobsite on March 24 or 25, and as to whetherElder could have driven on the jobsite on March 24, 1977. Thus, Kern, vicepresident of Mechel, testified to the effect that records revealed thatMechel's trailer was moved on the jobsite on April 20, 1976, and not before,and that he had no knowledge or record of Mechel's employees being on thejobsite in March 1977. Officials of J. A. Construction testified to the effectthat they did not see and had no knowledge of Mechel's or Mechel'semployees' presence on the jobsite on March 24 or 25, or any time in March1976. A supervisor of a contractor (Ben-Hur) testified to the effect that hedid not see anyone that he recognized as a Mechel employee, or equipmentthat he recognized as Mechel's on the jobsite in March. Proof of negativefacts, that Mechel or an employee of Mechel was not on a jobsite, isdifficult. Especially this is so since the facts reveal that Mechel's trailer doesnot have an identifying name thereon. Thus, witnesses may truthfully testifyto their lack of knowledge, but such testimony does not necessarily excludethe possibility of the presence of Mechel or an employee of Mechel at a timethat such witnesses were not present or when such witnesses might not haveobserved an employee or known his identity. The facts reveal that on Marchinterested in employment in the electrical field, was presentat times with the picket at the NRHA jobsite.On March 28, 1977, the picket carried a sign which hadthe following message:NOnTICETo THE PUBLICMECHEL INC.does not pay its employees the prevailing wages andeconomic package in this area for the work beingperformed by it on thisjobsite.This Notice is Addressed Only to the Public, We DoNot Want any Employees of any Employers To StopWorking Nor Do We Want any Company To StopDoing Business With Any Other Company.IBEW- Local # 481It rained on March 28, 1977, and no employees workedon the NRHA headquarters job facility on that date. Onthat day the picket sign used by the picket became wet.This picket sign, around that time or later, was replaced bya sign with the same message.913. On March 29, 1977, Respondent Union (Local No.481, IBEW) continued its picketing at the NRHA head-quarters facility jobsite. Picketing occurred approximatelybetween 7:30 a.m. and 2:30 p.m. Assistant Manager Elderplaced the picket initially and left around 9 a.m.On this date employees of Ben-Hur were due to work.There were seven such employees who showed up for workbetween 7:30 a.m. and 7:50 a.m. These employees did notgo to work because they wanted to talk to their businessagent about whether or not they should honor the picketline. Around 9:30 a.m., the iron workers talked to theirbusiness agent, and shortly thereafter the ironworkerswent to work.25, 1977, President Roth of Mechel signed an application for an electricalpermit, and that the same was marked "paid on March 30, 1977." Thissuggests an interest in the NRHA project by Mechel and the possibility thata Mechel employee might make some preliminary check at the project on orabout March 25, 1977. Such fact might not be known by Vice PresidentKern. Considering this, and the fact that Elder may have driven on thedriveway at a time prior to the work being performed on the driveway, orafter grading but prior to paving. and since Elder appeared to be a truthfulwitness in most respects, I credit Elder's testimony as to his presence at thejobsite on March 24 or 25, 1977. His testimony as to the observance of aMechel trailer, however, is not credited. In this testimony, Elder did notappear sure of his facts. I am persuaded that Elder's testimony as toobservance of a trailer constitutes a rationalization of what hbe believed werethe facts. It is possible that Elder has confused what was said in hisconversation with the individual at the disconnect switch. It is possible thatElder merely asked the individual to tell him who had the electrical contract,and the individual told him that Mechel had the contract, and that Elderassumed that the individual was working for Mechel. I do not find it of greatimportance to determine whether a Mechel employee was actually at thejobsite on March 24 or 25, 1977. It is clear that Elder had reason to believethat a Mechel employee was on the jobsite. However, on the facts presentedconcerning the dating of the electrical permit by President Roth on March25, 1977, 1 conclude and find that the facts preponderate for a finding that aMechel employee was on the jobsite on March 24 or 25, 1977.9 Perhaps there was a brief point of time when the picket was observedwithout a sign because of the above-referred-to problem.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround 9:30 or 9:45 a.m. on March 29, 1977, JackWagner, project manager for J. A. Construction, was at theNRHA headquarters job facility. He observed the picket-ing and spoke to the picket and a person who was with thepicket. What occurred is revealed by the following creditedexcerpts from Wagner's testimony.A. No, I did. I asked him what he was doing? He said,"You can read the sign."Q. And then what else was said?A. I then asked the other fellow there I said, "What isyour name? and he said, "Johnson," I said, "WellMechel is not on the job and has never been on the joband does not have any supplies or trailer on the job."As indicated previously, picketing continued until ap-proximately 2:30 p.m. on March 29, 1977.14. On March 29, 1977, Carr, president of J. A.Construction, signed completed unfair labor practicecharges, alleging conduct by Respondent Union of anature violative under Section 8(b)(4) of the Act. Suchcharge, the charge involved in this case, was thereafter filedwith the NLRB on March 30, 1977.15. On March 30, 1977, the Union, commencingaround 7:30 a.m., continued its picketing, with same saidpicket sign, at the NRHA headquarters job facility.During the morning of March 30, 1977, someone fromthe National Labor Relations Board Regional Office spoketo Respondent's business manager, Taylor, and indicatedto Taylor that unfair labor charges had been filed and thatthe nature of the charges was that the employer beingpicketed was not the contractor on the job.°1During the morning of March 30, 1977, a Dodd ElectricCompany truck, identified by signs thereon, passed theUnion's NRHA headquarters facility picket site, andproceeded into the project to make some correctionsrequired by an OSHA inspection.Following this, Assistant Business Manager Elder report-ed to Business Manager Taylor that a Dodd ElectricCompany truck had been seen going on the jobsite. Uponthis information and in connection with the information ofthe unfair labor practice charge filed with the NationalLabor Relations Board, Taylor directed Elder to withdrawthe picket from the NRHA headquarters facility project.Elder thereupon proceeded, around noon, to withdraw theUnion's picket.1IC. Contentions and ConclusionsThe General Counsel contends that the facts reveal thatRespondent's picketing of the NRHA headquarters facilityconstituted picketing for an unlawful object, the enmeshingof neutral employees in a labor dispute. The General10 Considering the fact that the charges were docketed on March 30,1977, 1 find that the telephone call was made on March 30, 1977. Taylorplaced such call as either on March 29 or March 30, 1977. A differentfinding would not adversely affect the results.It There is some testimony to the effect that picketing continued onMarch 30 and 31, 1977. 1 note that the examination and cross-examinationof witnesses reveal such testimony in general to be unreliable to establishpicketing after the mid-day of March 30, 1977. Some of the testimony wasbased upon company records such as status reports. Such reports refer topickets and not to signs. It very well may be that interested persons mayCounsel contends that the picketing did not conform to thecriteria established to delineate primary picketing fromsecondary picketing in Sailors Union of the Pacific, AFL(Moore Dry Dock Company), 92 NLRB 547 (1950), and thatevidence as to the object of the picketing reveals the sameto be an unlawful object.The Respondent contends that its picketing was notsecondary and not for an unlawful object. The Respon-dent's major contention appears to be that it had reason tobelieve that Mechel was present on the job and that inconnection with this belief its picketing comported with theprinciples of Moore Dry Dock.Considering all of the facts, I am persuaded that the factspreponderate for a finding that Respondent's object inpicketing was an unlawful object in that such picketing wasintended to enmesh neutral employees in its labor disputewith Mechel.The facts reveal that a responsible agent of the Unionindicated to J. A. Construction in January 1977 that therewould be trouble on the job if the electrical contract wereawarded to a nonunion contractor. As background, thisevidence is consistent with the action that the Union took,revealing an intent to enmesh neutral employees in a labordispute.Elder's discussion with an individual on March 24 or 25,1977, wherein the individual made statements whichwarranted Elder's belief that Mechel was on the job at suchtime, reasonably would warrant a belief that Mechel wasabout to commence work in significant degree at a date inthe near future. Considering the fact that the evidence didnot reveal a significant presence of Mechel at such time,the placement of a picket on March 28, 1977, wassomewhat careless and suggestive of an intent that theUnion did not care whether Mechel would be present ornot at the site at such time. Any question of such carelessintent is removed when one considers that the Unioncontinued its picketing after Wagner had informed thepicket on the early morning of March 29, 1977, thatMechel was not and had not been present on the jobsite.Assuming that Elder, assistant business manager, did notbecome aware of Wagner's remarks until late on March 29,1977, or the early morning of March 30, 1977, continuationof picketing from that point on constituted a disregard ofthe obligation not to picket so as to enmesh neutralemployees in the dispute.The sequence of events on March 30, 1977, the presenceof Dodd Electric Company's truck, the knowledge of theunfair labor practice charges, and the removal of suchpickets, under the circumstances, are not persuasive thatthe object of the picketing was lawful. Thus, the presenceof the Dodd Electric Company truck could be persuasivethat the Union's objective had been achieved. Consideringthis, the existence of unfair labor practice charges, and thehave continued to be present but without signs. Witness Burk testified,however, that he saw picket signs on March 31, 1977. Burk was not cross-examined on his testimony. Whether there was confusion because of thesigning of the charges on March 29, 1977, and whether someone, withoutauthorization, used the sign that had been rained on and previouslyremoved is not clear. From the totality of the evidence, I am persuaded thatauthorized picketing ceased on March 30, 1977. In any event, the facts inthis case are sufficient to reveal an unlawful object in the picketing onMarch 28, 29, and 30, 1977.300 LOCAL NO. 481, ELECTRICAL WORKERSessential ineffectiveness of the picketing since the iron-workers were crossing the picket line, I am persuaded thatevidence of lawful object has not been established.'2Although the Moore Dry Dock criteria were not compliedwith by the Union in major respects, such criteria are notto be mechanistically applied. Even where the Moore DryDock criteria are conformed to, unlawful object may bedetermined by all of the facts. Even where the Moore DryDock criteria are not conformed to, lawful object may bedetermined by all of the facts. In this case, a preponder-ance of all the facts reveals circumstances of such a naturethat picketing for an unlawful object is determined. Thus,continued picketing under the circumstances describedherein reveals that the Union intended an unlawfulenmeshing of neutral employees in its conflict with Mechel.As to the ironworker employees, the picketing had itsdesired effect for 1-1/2 to 2 hours on March 29, 1977.Thus, I conclude and find from all of the facts that:(a) Commencing on or about March 28, 1977, andcontinuing to and including March 30, 1977, Respondent,by its officers, agents, and representatives, in furtherance ofits labor dispute with Mechel, engaged in and, by picket-ing, requests, appeals, orders, instructions, and othermeans, induced and encouraged individuals employed byNRHA, J. A. Construction, Ben-Hur, and other personsengaged in commerce or in industries affecting commerce,to engage in strikes or refusals in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities, or to perform services for their respectiveemployers.(b) As a result of Respondent's aforesaid acts andconduct, on or about March 29, 1977, around 8 a.m., theemployees of Ben-Hur ceased working and engaged in astrike and a refusal in the course of their employment toperform any work for their employers, or to use, process, orotherwise handle or work on any goods, articles, materials,or commodities, and the employees of said employercontinued to engage in such conduct until about 10 a.m. onMarch 29, 1977.(c) By the acts and conduct set forth above, Respondentinduced and encouraged individuals employed by NRHA,J. A. Construction, Ben-Hur, and by other persons engagedin commerce or in industries affecting commerce, toengage in strikes or refusals in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on goods, articles, materials, orcommodities, or to perform services, and threatened,coerced and restrained NRHA, J. A. Construction, Ben-Hur, and other persons engaged in commerce or inindustries affecting commerce.(d) An object of the acts and conduct of Respondent, setforth above, was and is to force or require NRHA andother persons to cease using, selling, handling, transport-ing, or otherwise dealing in the products or services of, andto cease doing business with, Mechel.12 The picket sign properly conforms to what is required as to signsunder Moore Dry Dock. Mechel however, was not present on the jobsite. andthus major aspects of the Moore Dry Dock cnteria, picketing only when theprimary employer is present, were not complied with as regards thepicketing.(e) By the acts described above for the object describedabove, Respondent did engage in, and is engaging in,unfair labor practices within the meaning of Section8(b)(4Xi) and (ii)(B), and Section 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Employers' opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWI. National Retail Hardware Association, J. A. Con-struction Management Corporation, Ben-Hur Construc-tion Co., Inc., A. B. Cochran and Sons, Inc., and Mechel,Incorporated, are now, and have been at all times materialherein, each individually and all collectively, employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local No. 481, International Brotherhood of Electri-cal Workers, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. By picketing at the National Retail Hardware Asso-ciation headquarters jobsite facility on March 28, 29, and30, 1977, when Local No. 481, International Brotherhoodof Electrical Workers, AFL-CIO, had a dispute withMechel, Incorporated, and no dispute with any otheremployer present at such jobsite, and at a time whenMechel, Incorporated, was not at such jobsite with equip-ment, supplies, or employees, and with an object to enmeshemployers with whom it had no dispute in its dispute withMechel, Incorporated, Respondent Local No. 481 engagedin conduct of unlawful inducement and related actsdirected to employees of such employers, and toward suchemployers, with whom it had no dispute, and for anunlawful object within the meaning of Section 8(bX4)i)and (iiXB) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tie REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.'3Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:13 See remedy in Local Union No. 369, Internetional Brotherhood ofElectrical Workers, AFL-CIO (Garst-Receveur Construction Company, Inc.),229 NLRB 68 (1977). Since the conduct was directed beyond the member-ship of the Union, a notice appropriate for remedy of such conduct isutilized.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 14The Respondent, Local No. 481, International Brother-hood of Electrical Workers, AFL-CIO, its officers, agents,successors, and assigns, shall:1. Cease and desist from engaging in picketing designedto, or by other means, induce and encourage individualsemployed by National Retail Hardware Association, J. A.Construction Management Corporation, Ben-Hur Con-struction Co., Inc., or other persons engaged in commerceor in industries affecting commerce, to engage in strikes orrefusals in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or toperform services for their respective employers, or tothreaten, coerce, and restrain National Retail HardwareAssociation, J. A. Construction Management Corporation,Ben-Hur Construction Co., Inc., or other persons engagedin commerce or in industries affecting commerce, where anobject is to force or require National Retail HardwareAssociation and other persons to cease using, selling,handling, transporting, or otherwise dealing in the productsor services of and to cease doing business with Mechel,Incorporated.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at Respondent's business offices and meetinghalls copies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to saidRegional Director for posting by the various employers,named and referred to in paragraph l(a) of this Order, ifsuch employers be willing, at all places where notices totheir respective employees are customarily posted.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in picketing designed to, or byother means, induce and encourage individuals em-ployed by National Retail Hardware Association, J. A.Construction Management Corporation, Ben-Hur Con-struction Co. Inc., or other persons engaged in com-merce or in industries affecting commerce, to engage instrikes or refusals in the course of their employment touse, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform services for their respectiveemployers, or to threaten, coerce, and restrain NationalRetail Hardware Association, J. A. Construction Man-agement Corporation, Ben-Hur Construction Co. Inc.,or other persons engaged in commerce or in industriesaffecting commerce, where an object is to force orrequire National Retail Hardware Association andother persons to cease using, selling, handling, trans-porting, or otherwise dealing in the products or servicesof and to cease doing business with Mechel, Incorpo-rated.LOCAL No. 481,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO302